t c memo united_states tax_court mark l nebeker petitioner v commissioner of internal revenue respondent docket nos filed date alvah lavar taylor and lisa o nelson for petitioner heather k mccluskey and alexander j dipirro-beard student for respondent memorandum findings_of_fact and opinion goeke judge petitioner formed a successful sole_proprietorship before the years at issue and the manner in which he accounted for the independent_contractor expenses his business incurred with respect to his clients beginning in has led to income_tax issues with the internal_revenue_service irs and ultimately to notices of deficiency for tax years and the notices of deficiency determined deficiencies an addition_to_tax under sec_6651 and penalties under sec_6662 as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure --- dollar_figure big_number findings_of_fact petitioner resided in california when he timely filed the petition petitioner’s business the project man was a sole_proprietorship and he reported its income and expenses on a schedule c profit or loss from business the project man operated nationwide and had an impressive list of clients petitioner has years of education from orange coast college and brigham young university but did not receive a bachelor’s degree petitioner studied business management and communications while at orange coast college unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar some other issues have been settled and petitioner concedes the sec_6651 addition_to_tax for tax_year and brigham young university but took only basic accounting courses and did not take any_tax classes petitioner has operated the project man since it provided project management consulting primarily for aerospace and defense companies the project man’s main clients included sikorsky aircraft pratt whitney engine builders moog aerospace hamilton sundstrand aerospace and humphreys associates petitioner was single during and petitioner filed his form_1040 u s individual_income_tax_return late for on date both petitioner and his return preparer signed the return on date petitioner timely filed his individual federal_income_tax return for petitioner maintained a separate business bank account for the project man he used microsoft money software to track his business income and expenses the project man’s clients would pay all amounts owed directly via check or direct deposit which were all deposited into the business bank account petitioner generally reported as income the amounts the project man actually received during the calendar_year on the schedule c attached to his income_tax return for that particular calendar_year because of the nature of the project man’s work the business required traceability meaning that petitioner had to be able to track all data regarding the project man’s income and expenses and to match the expenses with the invoices he submitted to the project man’s clients because the project man was involved with government programs the project man’s records were subject_to being audited at any time petitioner coded the project man’s invoices to clients very specifically in order to be able to match the expenses with the invoices submitted to the clients the project man and its clients did not have uniform contractual arrangements each client had its own method of reimbursing for travel_expenses but there were generally two distinct methods of reimbursement the parties characterize the reimbursement methods as dollar for dollar and wrapped rate dollar for dollar is aptly named as it connotes reimbursement for the actual travel_expenses petitioner and the project man’s subcontractors incurred on the basis of receipts submitted to the clients sikorsky aircraft used the wrapped rate method to avoid reviewing specific travel_expenses by adding a flat fee to the hourly rates this flat fee was based upon prior three years’ work of the project man for sikorsky aircraft and its parent company the project man would pay its independent contractors an hourly rate for labor and for expenses_incurred for traveling to its client’s location the project man paid the independent contractors every two weeks for labor and travel_expenses they incurred regardless of whether the project man’s clients had paid the invoices associated with the subcontractors’ labor and expenses petitioner would submit invoices to the project man’s clients approximately every four or five weeks these invoices itemized the subcontractors’ time and travel_expenses associated with the particular client receiving each invoice each subcontractor was also given a coded number that was reflected on the invoices the clients typically would not pay the project man for at least days after the project man submitted invoices to them there were many times however when the clients did not send payment of invoices for at least days on occasion petitioner did not receive payments from the project man’s clients for as much as six months after the dates on which the invoices were submitted at times the project man would receive portions of the payments from the clients for subcontractor labor and travel expense reimbursements in tax years that were later than the years in which the project man had paid the independent contractors for the work reflected on the invoices because the project man’s invoices were coded for purposes of maintaining traceability petitioner would attempt to match any payments made by the clients to the invoices sent to them and match the revenue with the expenses associated with generating that revenue whether the revenue related to expenses from a prior year or the current_year petitioner deducted the subcontractor expense on his schedule c as outside services for the year in which his client paid the related invoice petitioner thus claimed the income_tax deduction for outside labor associated with payments made to subcontractors for the year in which the project man received payment for the subcontractor expense the project man incurred regardless of whether the project man paid the subcontractor in a prior year martin dekarver petitioner’s certified_public_accountant c p a approved this method of determining the amount of each year’s deduction for outside services this process of deferring tax deductions for the project man’s subcontractor labor and subcontractor travel_expenses began in and continued all the way through on his federal_income_tax returns petitioner claimed other expense deductions for outside services of dollar_figure and dollar_figure for and respectively the parties agree petitioner actually paid dollar_figure and dollar_figure for outside services expenses of the project man during and respectively the remaining dollar_figure and dollar_figure are amounts petitioner paid for outside services for prior years for which he deferred deductions until and respectively petitioner took this action on the basis of mr dekarver’s advice respondent issued two notices of deficiency one for each year at issue and petitioner timely petitioned this court c p a mr dekarver has been licensed in california as a cpa since he has prepared tax returns since at least tax_year was the first year for which mr dekarver prepared a tax_return for petitioner he prepared petitioner’s federal_income_tax returns for and around petitioner experienced a growth spurt in his business however because of delay in payments from his clients for both and he would have paid little if any_tax for those years under the cash_method_of_accounting petitioner was concerned the returns did not reflect the profit he was actually making mr dekarver noticed the project man had very little income or possibly even a loss for mr dekarver questioned why petitioner stayed in a business that was losing money he asked petitioner and petitioner explained that the project man was paying independent_contractor expenses for which it was not receiving the income until much later as a result of discussions with mr dekarver petitioner began deferring deductions for the project man’s expenses for outside services until it received the income associated with those expenses mr dekarver checked the box next to the cash_method_of_accounting on petitioner’s schedules c for tax years and mr dekarver testified he did not feel the need to check other because he did not think the method had changed from cash accounting travel_expenses petitioner claimed a schedule c travel expense deduction of dollar_figure for tax_year at the time he prepared the return mr dekarver thought all of the travel_expenses for which petitioner claimed a deduction for were for business petitioner asserts that he had a system crash at some point and some data had to be downloaded from other sources resulting in miscategorization of some travel_expenses petitioner now asserts the claimed deduction of dollar_figure for travel_expenses comprises the following expense advertising travel misc taxi limo lodging airfare car rental total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the only documents petitioner provided to substantiate the amounts paid for expenses for which he claimed a travel expense deduction for were microsoft money software summaries one invoice from destination cycling and three pages of citibank credit card statements the destination cycling invoice does not include a breakdown of what is included in the dollar_figure cost the bulk of the claimed expenses relates to two bicycling trips petitioner took to europe petitioner had raced bikes for years destination cycling is a company that puts on different tour and cycling events predominantly in europe destination cycling organized the two bicycling trips to europe in which petitioner participated in the two trips were associated with the tour de france in france in date and the giro d’italia in italy in date petitioner has participated in destination cycling trips in the past petitioner testified he was approached about becoming involved with the two cycling events because destination cycling was looking for additional sponsors by paying a sponsorship fee petitioner was able to participate in both the tour de france and the giro d’italia for the event in france participants were able to ride the actual tour de france course visiting every city of the route each of the two cycling events lasted for about to days sponsorship of both events cost a total of dollar_figure the sponsorship fee covered petitioner’s participation in the events uniforms and other items such as a crew who took care of meals the project man’s logo as well as all the other sponsors’ logos appeared on the group’s gear petitioner was the only individual associated with the project man to participate in the event petitioner testified that before going on the bicycling trips he researched potential business opportunities to pursue in europe however petitioner later admitted some of the research was done while the instant cases were being considered by the irs office of appeals networking during the trips turned out to be more difficult than petitioner had expected during the day petitioner and the other event participants were busy with cycling events petitioner spent a couple of days in europe for personal time after each event preparation of tax returns mr dekarver set_aside an hour or two to meet with petitioner in person as part of preparing petitioner’s tax returns when petitioner prepared forms misc miscellaneous income for the independent contractors at the end of each year the amounts listed would include the amounts paid for labor but not the reimbursed travel_expenses i accounting_method opinion petitioner maintains the project man did not change its accounting_method but rather used a method of deduction for subcontractor expenses that was consistent with cash_basis accounting respondent counters that this method_of_accounting is not consistent with the cash_method and therefore the project man did not follow the cash_method for reporting its expenses for independent contractors respondent’s principal argument is based on sec_1 c iv a income_tax regs which provides that if income is reported on the cash_method expenses must also be reported on the cash_method petitioner counters that any reasonable method that clearly reflects income is acceptable see id paras a c iv petitioner also maintains that respondent’s adjustments are a change_of_accounting_method and respondent’s failure to treat the adjustments as such prevents any adjustment both parties fail to adequately discuss on brief the proper treatment of respondent’s adjustments if petitioner’s method is deemed invalid but change_of_accounting_method adjustments are required by sec_481 the parties give us little in the way of authority to address their disagreement but sec_1_446-1 income_tax regs convinces us that respondent was correct to adjust the method the project man used the more difficult question is whether respondent’s change requires the application of sec_481 any combination of the methods_of_accounting set out in sec_446 is permitted in connection with a trade_or_business if the combination clearly reflects income and is consistently used sec_1_446-1 income_tax regs here use of the cash_method in computing gross_income from a trade_or_business necessitates use of the cash_method in computing expenses of the trade_or_business petitioner failed to clearly reflect income because he applied a method of deducting subcontractor expenses that was inconsistent with the cash_method_of_accounting see eg grider v commissioner tcmemo_1999_417 holding that a taxpayer’s method_of_accounting that is plainly contrary to the regulations does not clearly reflect income sec_446 provides authority for respondent’s adjustment of the project man’s method_of_accounting sec_446 provides that a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary petitioner never filed an application to change the method_of_accounting nor did he follow the procedure for automatic consent laid out in revproc_97_27 1997_1_cb_680 under sec_446 respondent can require the project man to abandon the new method_of_accounting and to report taxable_income using the old method_of_accounting see eg 292_f2d_225 3d cir rev’g tcmemo_1960_29 further under sec_1_466-1 income_tax regs a taxpayer who uses the cash_method in computing gross_income from a trade_or_business shall use the cash_method in computing expenses of such trade_or_business the project man is therefore precluded from changing its method_of_accounting under sec_446 and the regulations thereunder regardless of whether the method proposed is proper sec_1_446-1 income_tax regs provides that the term ‘method of accounting’ includes not only the overall_method_of_accounting of the taxpayer but also the accounting treatment of any item the regulation further provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction changes in method_of_accounting include a change involving the adoption of any other specialized method of computing taxable_income and a change where the internal_revenue_code and regulations under the internal_revenue_code specifically require that the consent of the commis- sioner must be obtained before adopting such a change id para e ii emphasis added see also id sec_1_481-1 an essential characteristic of material_item within the purview of the regulation governing a change in accounting_method is that it determines the timing of income or deductions sec_446 sec_481 743_f2d_781 11th cir we have concluded that a sec_267 disallowance constituted a change in a taxpayer’s method_of_accounting under sec_481 661_f3d_250 5th cir aff’g tcmemo_2010_218 in 71_tc_913 a cash_basis taxpayer consistently deducted bonuses paid to its president and sole stockholder on the accrual basis the taxpayer accrued a bonus in claimed the deduction for and paid the bonus in id pincite in connors inc this court held that the commissioner’s requirement that the taxpayer report this material_item in the year paid was a change in the taxpayer’s method_of_accounting and under sec_481 the commissioner was authorized to include in the taxpayer’s income for the amount of the bonus the taxpayer erroneously deducted for following connors inc we conclude that petitioner’s method of deferring his deduction is a method_of_accounting that he consistently used thus respondent’s adjustment in the notice_of_deficiency to that material_item for tax years and constitutes a change in his accounting_method which triggers the application of sec_481 if there has been a change in method_of_accounting then sec_481 comes into operation and adjustments necessary to prevent an omission of taxable_income must be made 78_tc_705 where the statutory notice and pleadings are sufficient to raise the issue of change in accounting_method the application of sec_481 is patent here the statutory notice raised the issue of change in accounting_method therefore sec_481 was triggered emert v commissioner tcmemo_1999_175 slip op pincite fn ref omitted aff’d 249_f3d_1130 9th cir sec_1_481-1 income_tax regs provides that i n computing taxable_income for the taxable_year of the change there shall be taken into account those adjustments which are determined to be necessary solely by reason of such change in order to prevent amounts from being duplicated or omitted the ‘year of the change’ is the taxable_year for which the taxable_income of the taxpayer is computed under a method_of_accounting different from that used for the preceding_taxable_year therefore the change in the method_of_accounting took place in we hold that sec_481 adjustments are required and we leave the application of sec_481 in these cases to the parties’ agreement or a rule computation ii travel_expenses deductions for traveling expenses are allowable only if incurred while away from home in the pursuit of a trade_or_business sec_162 substantiation of these expenses must be provided sec_274 specifically for travel_expenses a taxpayer must substantiate the amount of the expense the time and place of the trip and the business_purpose of the expense see sec_274 sec_1 5t b temporary income_tax regs fed reg date additionally deductions for foreign_travel expenses generally are allowed only for the portion of the expenses allocable to a taxpayer’s trade_or_business activity see sec_274 sec_1_274-4 income_tax regs petitioner claimed a deduction of dollar_figure for schedule c travel_expenses on his tax_return for tax_year to substantiate expenses not related to the european bicycling trips petitioner provided only a microsoft money document reflecting a summary of his travel broken down by category of travel expense however there is not enough information provided to establish that the expenses were actually paid or what the business_purpose was for each expense for instance expenses identified as pm training are far too vague to be established as business_expenses other expenses such as those identified as sikorsky program review seem to be those which would have been reimbursed by the client petitioner failed to offer any testimony to supplement the documentary_evidence and establish these were deductible business_expenses the expenses identified on petitioner’s microsoft money documents as giro challenge world bicycle relief and tdf tour de france world bicycle relief are now being claimed as promotional or advertising expense deductions the largest expense petitioner incurred with respect to the european bicycling trips is the dollar_figure paid to destination cycling which petitioner has established he paid however the destination cycling invoice fails to disclose what the expenses covered for the rest of the european bicycling trip expenses petitioner produced no receipts or other proof of payment rather petitioner relies only on the microsoft money summary sheets also petitioner neither gave an exact number of days for each trip nor computed the nondeductible portion of each expense on the basis of business and nonbusiness days most importantly however petitioner has failed to show a bona_fide business_purpose for the bicycling trips petitioner testified he has raced bicycles for years and has participated in other destination cycling events on the record before us we find petitioner did not have a business_purpose for the bicycling trip expenses the destination cycling events seem to be more trips for petitioner’s entertainment than ones with a business_purpose petitioner’s testimony as to the business_purpose of the events revealed a vague and generalized idea that he would network while he was on the trips however petitioner offered no evidence other than his own self-serving testimony that he actually did any business activity while on the two bicycling trips advertising expenses are generally deductible if they are ordinary necessary and reasonable in amount and bear a reasonable relation to the business see sec_162 sec_1_162-1 income_tax regs a sponsorship may also be deductible but the taxpayer has to prove it was proximately related to his business see 31_tc_585 also a claimed advertising expense cannot be a thin cloak for the pursuit of a hobby 14_tc_66 as a factual matter petitioner seeks to characterize the dollar_figure expense paid to destination cycling as an advertising expense rather than a travel expense as claimed on his income_tax return petitioner testified an error occurred because he had a loss of data at some point and had to reconstruct some expenses he testified that american express automatically categorized some expenses as travel we note that petitioner paid the dollar_figure expense with his citibank credit card even still how american express or any other credit card company categorizes an expense would not have been dispositive mr dekarver testified that at the time he prepared the return he knew about the european bicycling trips and thought the associated expenses were travel_expenses regardless petitioner failed to adequately establish that the amount_paid to participate in the european cycling events is a valid advertising expense petitioner has not shown the dollar_figure was an ordinary and necessary business_expense and the expense bears no proximate relation to petitioner’s business petitioner testified only generally about the worldwide popularity of the tour de france as well as the existence of aerospace defense type companies in europe petitioner’s research on the matter was also vague and comprised mostly airplane diagrams and general lists of airplane component manufacturers petitioner admitted there was no one else in his industry taking part in the event additionally petitioner was riding miles per day meaning there was very little time to do anything work related the presence of the project man’s logo on jerseys and other gear is not sufficient to justify the dollar_figure cost of participation as a deductible business_expense iii sec_6662 penalty and the reasonable_cause exception respondent determined a accuracy-related_penalties with respect to petitioner’s underpayments of tax under sec_6662 and b attributable to substantial understatements of income_tax there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent meets the burden of production by establishing that the amount of petitioner’s understatement of income_tax exceeded the greater of of the tax required to be shown on the return or dollar_figure for each year at issue see sec_7491 the sec_6662 penalty is not applied to any portion of an underpayment when the taxpayer shows there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 under the regulation implementing sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs this regulation also provides generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer reliance on professional advice or other facts however constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id all facts and circumstances including the taxpayer’s education sophistication and business experience are taken into account in determining whether the taxpayer reasonably relied on the opinion or advice of a professional id para c a taxpayer is not considered to have reasonably relied in good_faith on advice unless all of the requirements of paragraph c are satisfied reliance may not be reasonable and in good_faith if for example the taxpayer knew or should have known that the adviser lacked knowledge in the relevant aspects of federal tax law or if the advice was based on unreasonable factual or legal assumptions id advice in this context is defined as any communication including the opinion of a professional tax adviser setting forth the analysis or conclusion of a person other than the taxpayer provided to or for the benefit of the taxpayer and on which the taxpayer relies directly or indirectly id subpara in order for a taxpayer to rely on professional advice to establish reasonable_cause the taxpayer must show t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner asserts he relied on his return preparer mr dekarver to establish the reasonable_cause exception applies both for the deductions disallowed for travel and advertising expenses and for the accounting_method as to the first prong mr dekarver is a licensed cpa who has been preparing tax returns and providing tax_advice for more than years mr dekarver had sufficient training and experience to justify reliance as to the second prong petitioner provided mr dekarver with the available records and did not withhold information from him respondent argues mr dekarver did not have complete information and that he was misled about the expenses paid for the trips to france and italy while we would agree mr dekarver’s analysis of the trips is poor and disjointed we find he was given access to the facts surrounding the trips satisfaction of the last prong of the test whether petitioner reasonably relied upon mr dekarver’s advice is the most difficult for us to determine regarding the accounting issue we find the reliance was reasonable and based upon a plausible theory for a layman such as petitioner regarding the travel_expenses we find the reliance is a closer question given petitioner’s unconvincing business_purpose for the expenses as advertising and the insubstantial documentation of the travel-related expenses although petitioner was careless in failing to maintain clear travel records he acted in good_faith in providing what information he had available to mr dekarver and reasonably believed mr dekarver had all the information necessary to accurately prepare his tax returns petitioner was not a tax expert and could not be expected to second-guess mr dekarver’s advice regarding the expenses for the european trips on these facts accordingly we will not sustain the penalties under sec_6662 the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
